 1                                                                            Hon. Marsha J. Pechman
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9     STAN SCHIFF, M.D., Ph.D.,                              NO. 2:17-cv-00914 RAJ
10                              Plaintiff,                    ORDER GRANTING PLAINTIFF’S
11                                                            REQUEST TO TERMINATE FURTHER
              v.                                              CONSIDERATION OF FEE AWARD
12
       LIBERTY MUTUAL FIRE INSURANCE CO.
13     and LIBERTY MUTUAL INSURANCE
       COMPANY, foreign insurance companies,
14

15                              Defendant.

16
            THIS MATTER having come for hearing before the undersigned Judge on Plaintiff’s
17
     Request to Terminate Further Consideration of Fee Award (Dkt. No. 62), and the Court having
18
     considered the materials filed on this issue (including Defendant’s non-opposition to the
19
     request); now therefore,
20
            IT IS HEREBY ORDERED that Plaintiff’s Request to Terminate is GRANTED and the
21
     Court hereby terminates the matter for the fee award.
22
         DATED this _9th_ day of __September__, 2019.
23

24

25
                                             A
                                             Marsha J. Pechman
26                                           United States Senior District Judge
27

      ORDER GRANTING PLAINTIFF’S REQUEST TO
      TERMINATE - 1
      (NO. 2:17-CV-00914 MJP)
